El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En el presente caso no existe pliego de excepciones y la única cuestión que puede ser tomada en consideración es la. qne hace referencia a la suficiencia de la denuncia. El delito imputado fué el de libelo y la denuncia expresa que al de-nunciante, oficial de la Policía Insular, se le había atribuido-por los acusados en un telegrama publicado en La Democracia,, el hecho.de haber presentado una denuncia falsa contra ellos; que dicho oficial de la policía había mentido y denunciado a sabiendas a los referidos acusados, con el fin de ganar méri-tos, queriéndose decir que el denunciante había presentado-anteriormente una denuncia falsa contra los acusados para lograr su ascenso. La denuncia presentada en este caso tam-bién expresa con palabras adecuadas, no solamente la inten-ción maliciosa sino la falsedad del libelo y que el mismo tenía, por objeto atacar la honradez, virtud, y buena fama del denunciante.
Alega el apelante, que puesto que los acusados solamente negaban la acusación falsa, que contra ellos se presentó, no podía atribuírseles malicia alguna a los mismos. Ellos tenían, según expresó el juez de la corte inferior, perfecto derecho a negar públicamente la veracidad de los hechos imputádoles-pero no tenían razón para imputar hechos tendentes a de-mostrar que el denunciante había estado impulsado por mo-tivos que lo deshonraban así como tampoco para hacer ver que tal vez había cometido el delito de perjurio. Al publicar el relato que por sí j necesariamente tendía a perjudicar al denunciante, debe presumirse la malicia. Este caso y la sen-*844tencia que lia sido dictada son semejantes al de The State v. De Long et al., 88 Ind., 312.
Además, si hubiera sido necesario probar la malicia, este tribunal, a falta del pliego de excepciones, hubiera tenido qne presumir que dicha malicia quedó probada. La imputación de malicia fué suficientemente alegada en la denuncia.
Por las razones expuestas, debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.